                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MACK TYLER,                               :
                                          :
            Plaintiff,                    :   Civ. No. 15-2951 (FLW) (TJB)
                                          :
      v.                                  :
                                          :
JACQUELINE CRUZ et al.,                   :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :



       On April 27, 2015, plaintiff, Mack Tyler (“Plaintiff”), acting pro se, filed a Complaint

alleging claims for civil rights violations, under 42 U.S.C. § 1983, against defendants Jacqueline

Cruz, Lawrence Rossi, Lee Acuff, Maria Champagne, Evan Feibusch, Teresa McQuaide, Sandra

Bryant, Bruce Booth, Karen Johnson, and John Does and Jane Does 1–19. (ECF No. 1.)

Although summonses were issued for all named Defendants, proper service was effected only

upon defendants Feibusch, McQuaide, Bryant, and Booth; the summonses addressed to the other

defendants were returned unexecuted. (See ECF Nos. 3, 6, & 7.) The docket bears no indication

of any attempt by Tyler to locate or again attempt service on any of the unserved defendants. On

January 13, 2017, I issued an Opinion and Order granting in part and denying in part a dismissal

motion filed by Feibusch, McQuaide, Bryant, and Booth, and dismissing all claims against

Bryant. (ECF Nos. 17 & 18.)

       Following discovery, Feibusch, McQuaide, and Booth subsequently moved for summary

judgment in their favor. (ECF No. 48.) Plaintiff did not oppose the motion. On March 13,

2019, the Court granted the motion for summary judgment and dismissed Feibusch, McQuaide,

and Booth from the case. (ECF Nos. 49 & 50.) Furthermore, noting that Plaintiff had never
submitted any evidence of service upon any of the remaining defendants, the Court ordered

Plaintiff to show cause within 30 days why the action should not be dismissed under Federal

Rule of Civil Procedure 4(m). (ECF No. 50 at 2; see also ECF No. 49 at 16.)

       Rule 4(m) states that, “[i]f a defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

Fed. R. Civ. P. 4(m). In the March 13th, 2019, Order, the Court gave Plaintiff notice that he

must show cause why the action should not be dismissed for failure to effect timely service.

(ECF No. 50.) Plaintiff has filed no response. Accordingly, the remaining portions of the action

are dismissed without prejudice, under Federal Rule of Civil Procedure 4(m).

       THEREFORE, IT IS, on this 22nd day of May 2019,

       ORDERED that all portions of the Complaint that were not previously dismissed and

upon which judgment has not already been granted are DISMISSED WITHOUT PREJUDICE

under Federal Rule of Civil Procedure 4(m); and it is further

       ORDERED that, in addition to the electronic service that Plaintiff previously agreed to,

(ECF No. 27), the Clerk of the Court shall send a copy of this Order to Plaintiff at the address on

file by regular U.S. mail.



                                                             /s/ Freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             U.S. Chief District Judge




                                                 2
